Citation Nr: 9905108	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  85-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Whether a 100 percent rating for service-connected post-
traumatic stress disorder (PTSD) was properly reduced to 70 
percent by a July 1983 RO decision.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1983 RO decision which reduced the veteran's 100 
percent rating for service-connected PTSD to 70 percent, 
effective October 1, 1983.  In a March 1985 decision, the 
Board denied an increase in a 70 percent rating for PTSD.

In a May 1996 rating decision, the RO granted an increased 
100 percent rating for PTSD, effective March 29, 1996.

In March 1998, the veteran's representative asserted that the 
RO's July 1983 reduction of the disability rating for PTSD 
from 100 to 70 percent was improper.  In August 1998, the 
veteran's representative submitted a motion for 
reconsideration of the March 1985 Board decision denying an 
increased 100 percent rating for PTSD.  In a November 1998 
order, the Board vacated the March 1985 Board decision.

The present Board decision addresses, de novo, the issue of 
the propriety of the RO's July 1983 decision to reduce a 100 
percent rating for service-connected PTSD to 70 percent, 
effective October 1, 1983.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD was rated 100 
percent from 1980 to 1983; a July 1983 RO decision reduced 
the PTSD rating to 70 percent, effective October 1, 1983.
2.  When the PTSD rating was reduced to 70 percent in 1983, 
examinations showed there had been material improvement in 
the condition under the ordinary conditions of life; and at 
that time there was no more than pronounced industrial 
impairment and serious social impairment due to PTSD.


CONCLUSION OF LAW

The rating for the veteran's PTSD was properly reduced to 70 
percent in a July 1983 rating decision.  38 U.S.C. § 355 
(1983); 38 C.F.R. §§ 3.105, 3.343, 4.132, Code 9411 (1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army, from April 
1967 to April 1969, including service in Vietnam from October 
1967 to October 1968.  His service medical records are 
negative for any psychiatric disorder.  Service personnel 
records reflect that he did not receive any combat citations, 
and his primary military occupational specialty was that of a 
helicopter mechanic.

A VA discharge summary shows that the veteran was 
hospitalized from August 1979 to early October 1979.  He 
reported that he had 19 jobs since separation from service, 
marital problems for the past one to two years, and for the 
past few weeks he had impulses to hurt others.  He said his 
wife left him one week ago.  The discharge diagnosis was 
anxiety neurosis with suicidal ideation.

A VA discharge summary shows that the veteran was 
hospitalized from late October 1979 to early February 1980 
for psychiatric treatment.  On admission, his subjective 
complaints included that he had a depressive neurosis and 
delayed stress reaction from his experiences in Vietnam.  It 
was noted he was eager to talk about numerous Vietnam 
experiences in which he claimed he killed a number of 
children, other GIs, and Vietnamese adults.  During the 
admission, his Vietnam stories were reportedly evaluated by 
other people familiar with Vietnam and it was felt his 
stories were not true.  The hospital discharge diagnosis was 
character disorder with associated suspected pathological 
lying, especially about Vietnam.

A December 1980 private neuropsychological evaluation noted 
that the veteran was injured in a motor vehicle accident in 
August 1980, with subsequent dizziness, auditory phenomena, 
blackouts, headaches, memory loss, low back pain, pain in the 
left ankle and foot, and paresthesias in the left leg.  The 
veteran also reported he had 18 months of combat in Vietnam 
and had subsequent adjustment problems.  Neuropsychological 
testing was performed, and revealed mild dysfunction of 
cognitive and adaptive abilities dependent upon the integrity 
of the cerebral hemispheres; damage to the frontal and 
temporal lobes was felt to be the most likely explanation of 
the test data.  In addition, the examiner stated that the 
veteran also had impairment in reasoning, problem-solving, 
and memory functions due to various psychiatric problems, and 
stated that it was possible that depression and anxiety were 
causing an exaggeration of somatic problems as well as 
general cognitive impairment.

At a December 1980 VA psychiatric examination, the veteran 
reported Vietnam combat experiences and his current symptoms.  
The examiner diagnosed chronic PTSD, with suicidal and 
homicidal ideations.

At a February 1981 VA outpatient psychiatric examination, the 
veteran recited detailed stories of participating in and 
witnessing killings in Vietnam, and he complained of 
recurrent nightmares about Vietnam.  He reported that the use 
of marijuana and alcohol helped him cope with his nightmares.  
On examination, the veteran's affect was very labile and he 
was very threatening.  The examiner stated that the veteran 
was one of the most troubled Vietnam veterans which had been 
seen in his study.  The diagnostic impression was traumatic 
war neurosis with a severe affective disorder of the manic-
depressive type.

A report of a March 1981 private psychological evaluation 
indicates the veteran described Vietnam combat experiences 
and his current symptoms.  The diagnosis was paranoid 
personality disorder; there was no Axis I diagnosis.

The veteran received VA outpatient treatment in March and 
April 1981 for psychiatric complaints.  At an April 1981 
outpatient psychiatric examination, the examiner diagnosed 
chronic PTSD and major affective disorder.

Records from the Social Security Administration (SSA) dated 
in May 1981 show that the veteran was awarded disability 
benefits based on the following diagnoses:  affective 
disorder, traumatic neurosis, and status post traumatic 
syndrome.  The SSA determined that he became disabled in 
August 1980.

In a June 1981 decision, the RO established service 
connection for PTSD, with a 100 percent rating, effective in 
October 1980.

An October 1982 VA medical record from Bedford VA Medical 
Center (VAMC) shows that the veteran was terminated from the 
psychiatry unit as he had not been seen there in over one 
year.

Other VA outpatient treatment records dated from 1981 to 1983 
reflect that the veteran was periodically treated for 
psychiatric complaints, with various diagnoses.

At a March 1983 VA psychiatric examination, the veteran 
reported that his memories of Vietnam were so painful that he 
could not discuss them, but then proceeded to speak about his 
PTSD in a very eloquent manner and listed his symptoms which 
included all possible PTSD symptoms.  He was oriented in all 
spheres, showed no deficits of memory, and had very well-
elaborated, goal-oriented responses, with an obvious goal of 
establishing the presence of PTSD.  His affect was not flat, 
he could smile and laugh at appropriate times, and he did not 
exhibit any avoidance or any particular pain when discussing 
Vietnam.  The examiner noted that the veteran was very 
threatening, his general fund of information was adequate, 
intellect seemed to be somewhat low normal, he had insight 
into the current events of that evening, and his judgment was 
quite good.  The examiner noted that the veteran's manner of 
raising his voice and his whole interaction left the examiner 
very uneasy; the veteran appeared to be able to modulate this 
to his own degree of controls and it did not appear to be a 
function of a cognitive or mood disorder problem.

The examiner noted that the veteran was one of the few 
Vietnam veterans he had treated who was able to give such an 
extensive, detailed, and labored history of painful events.  
He said the veteran seemed to be conveying that if he did not 
get his service connection compensation he would be going out 
a window.  The examiner noted that although the veteran said 
he was abstinent from alcohol, he had a sustained alcohol 
odor to his breath.  The veteran reported that he was taking 
Restoril, which controlled his nightmares, flashbacks, 
hallucinations, and violent urges.  The examiner stated that 
this was an unusual reaction to that medication.  On 
reviewing historical records, the examiner noted that a 
previous examiner felt that the veteran was lying, and that 
another examiner did not diagnose PTSD.  The examiner stated 
that he did not find a diagnosable mental disorder based on 
the current examination, and noted that this might be because 
the veteran was in remission on medication.  He recommended 
further evaluation.

A March 1983 memorandum from the chief of psychiatry services 
at the Manchester VAMC notes the doctor reviewed the above 
examination and other evidence in the claims folder, and it 
was recommended that the veteran undergo a period of hospital 
observation for the purpose of determining if he had PTSD.

The veteran was subsequently admitted to the Manchester VAMC 
in May 1983 for two days for psychiatric evaluation; two 
psychiatric examinations were performed.  On one examination, 
the doctor stated that the veteran's history was difficult to 
evaluate due to his impaired mental status.  The veteran 
reported a history of periods of depression, with suicidal 
ideation, and mania.  He complained of recurrent nightmares.  
The examiner noted that the veteran had a history of 
excessive drinking, but said the veteran was quite vague on 
this topic.  On mental status examination, the veteran was 
rather agitated and found it difficult to sit down.  He 
showed a distinct thought disorder with a good deal of push 
of speech.  At times he became quite circumstantial, but 
usually returned to the original topic.  At times his line of 
thinking was quite difficult to understand.  There were many 
ideas of reference, and he blamed difficulties on other 
people, but there was no systematized delusional system.  The 
veteran reported that he was currently taking Lithobid, and 
was also taking medication for sleep problems and for pain.  
The Axis I diagnosis was manic depressive illness, presently 
in a hypermanic phase. 

The examiner stated that the veteran had a markedly impaired 
mental status, and fit mostly into a manic depressive illness 
category, although a diagnosis of a schizo-affective disorder 
was also considered.  PTSD was not diagnosed, and the 
examiner stated that it was impossible to evaluate this 
question due to the veteran's impairment.  He noted that the 
veteran did give some symptoms of this condition, but the 
examiner felt that the veteran's reliability was quite poor 
regarding symptoms and history.  The examiner concluded that 
because of his mental condition, the veteran was totally 
disabled.

At another psychiatric evaluation, by a different doctor, 
during the May 1983 admission, the veteran reported a history 
of Vietnam combat experiences and symptoms after service.  He 
related he had rapidly changing mood swings which were 
controlled by by Lithium Carbonate, and said Restoril helped 
his sleep problems and nightmares.  On mental status 
examination, the veteran's speech had push and was pressured, 
thought process was circumstantial, tangential, and had 
flight of ideas.  He was easily distractible, but was able to 
return to the original topic when directed.  His gestures 
were dramatic in nature, and he became extremely angry and 
agitated when he was approached closely.  His thought content 
was filled with statements of anger at the Army, paranoid 
thoughts, statements of rage, war ideations, and intellectual 
remarks.  There was a tone of psychological Freudian 
psychosexual type of interpretations in his speech.  The 
veteran's affect was constricted, his mood ranged from anger, 
hostility, paranoia, fear, and frustration.  There was no 
formal thought disorder.  

The examiner opined that the veteran suffered from a mixture 
of psychological symptoms, with a history positive for both 
bipolar affective disorder and PTSD.  The veteran also had a 
dramatic personality characterized by flamboyance, 
exaggeration of events, slight boasting, and an extreme need 
to be in control.  The examiner stated that recent stress of 
economic hardship, uncertainty of his continued disability, 
and divorce made the overall clinical presentation very 
confusing.  The Axis I diagnoses were bipolar affective 
disorder, mixed, controlled fairly well with Lithium 
Carbonate; and PTSD with stable symptoms, and nightmares and 
sleep impairment controlled by Restoril.  The stressors were 
said to be economic hardship, uncertainty of disability 
claim, and divorce; and his current psychosocial functioning 
was poor.

A June 1983 memorandum from the chief of psychiatry services 
at the Manchester VAMC noted that psychiatric evaluation had 
been completed.  He concluded that although the veteran's 
case was complicated, with several inconsistencies in the 
record, there was not sufficient evidence to overturn the 
diagnosis of PTSD, and that such a diagnosis should be 
retained.  He also stated that the diagnosis of bipolar 
affective disorder should be added as an independent clinical 
entity.

A July 1983 RO rating decision ordered a reduction in the 
veteran's 100 percent rating for PTSD to 70 percent, 
effective October 1, 1983, and denied service connection for 
bipolar affective disorder.  The decision noted that the rule 
for gradual reduction in psychiatric rating cases was being 
applied.  The veteran was notified of this decision in July 
1983, and was advised that he could submit evidence, within 
60 days, tending to show that the reduction should not be 
made.

An August 1983 VA outpatient treatment record shows that the 
veteran's affect was chronically inappropriate, and his 
speech was laced with puns, nonsequiturs and misuse of fancy 
words.  The examiner noted that the veteran had taken in two 
abused women; one of the women was killed in a car accident 
and the other was deported.  The examiner opined that 
insight-oriented psychotherapy was of no use, but long-term 
support and pharmacotherapy was a necessity for the veteran.  
A September 1983 treatment note indicates that the veteran 
said he had to live alone because he could not stand people, 
and described tension, irritability, and combat nightmares.  
The examiner noted that the veteran was "spectacularly 
groomed" and wore an army jacket with buttons of provocative 
implication.  He rhymed, punned and chattered.  The diagnosis 
was hypomania with unresolved PTSD.

In August 1983, the veteran submitted an income-net worth and 
employment statement (VA Form 21-527), asserting that he 
became totally disabled in August 1979.  He said he had to 
quit his last job due to his physical and mental condition.

By a letter dated in September 1983, the RO informed the 
veteran that he should submit evidence that his service-
connected PTSD had increased in severity.

By a letter dated in September 1983, the veteran's 
representative noted that the August 1983 VA Form 21-527 was 
submitted for consideration as a claim for a total disability 
compensation rating based on individual unemployability (TDIU 
rating).

By a letter dated in October 1983, a VA clinical social 
worker summarized the veteran's treatment at the VA 
psychiatric outpatient clinic in Boston since he was first 
treated there in February 1981.  She noted that the veteran 
reported that during service he was a helicopter crew chief, 
was under constant attack, was in 15 crashes, was wounded on 
3 occasions, fractured his hip and foot, and lost his vision 
for a week in 1968.  She stated that the veteran had 
nightmares between two and seven times per week.  The Axis I 
diagnoses were PTSD, chronic, with major affective disorder, 
bipolar, with a history of alcohol and drug abuse since 
service.  The Axis II diagnosis was atypical personality 
disorder.

In a November 1983 decision, the RO confirmed and continued 
the 70 percent rating for PTSD, and denied a TDIU rating on 
the basis that the veteran had not been shown to be 
unemployable solely because of his service-connected 
condition.

At a March 1984 RO hearing, the veteran asserted that he 
should still be rated 100 percent disabled since he had 
changed jobs many times, did not trust others, and did not 
like being around people.  He said he was living out in the 
"semi-woods" with two other men, and had very few friends.  
He said he had sleep impairment, nightmares, suicidal 
ideation, and often started fights.  He said on a normal day 
he watched television, carved statues, and painted.  He said 
he was asked to join a Vietnam veterans rehabilitation 
program but he did not participate.

In a March 1985 decision, the Board denied an increase in a 
70 percent rating for PTSD.

In the months and years thereafter, additional evidence was 
received and there were a number of other RO and Board 
decisions.  A May 1985 RO decision denied the veteran's claim 
for a TDIU rating; on appeal, a June 1986 Board decision 
denied the TDIU claim.  A May 1988 RO decision reduced the 
PTSD rating to 50 percent and denied a TDIU rating; on 
appeal, a July 1989 Board decision restored the 70 percent 
rating for PTSD and denied a TDIU rating.

On March 29, 1996, the veteran submitted a claim for an 
increased rating for service-connected PTSD.  After 
developing additional evidence, a May 1996 RO decision 
granted an increased 100 percent rating for PTSD, effective 
March 29, 1996.

In March 1998, the veteran's representative asserted that the 
RO's reduction, in the July 1983 rating decision, of the 
disability rating for PTSD from 100 to 70 percent was 
improper.  In August 1998, he submitted a motion for 
reconsideration of the March 1985 Board decision which denied 
an increased 100 percent rating for PTSD.  

In a November 1998 order, the Board vacated the March 1985 
Board decision which denied an increase in a 70 percent 
rating for service-connected PTSD.





II.  Analysis

The veteran claims that his 100 percent rating for service 
connected PTSD was improperly reduced to 70 percent in a July 
1983 rating decision.  The laws and regulations applicable to 
this case are those which were in effect when the rating was 
reduced in 1983; such legal authority remained unchanged for 
a number of years thereafter.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C. § 355 (1983); 38 C.F.R. Part 
4 (1983).  

Under the rating criteria in effect for PTSD at the time, a 
70 percent rating was warranted when the ability to maintain 
effective and favorable relationships with people is 
seriously impaired, and where psychoneurotic symptoms are of 
such severity and persistence that there is pronounced 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation was warranted when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as phantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment. 38 C.F.R. § 4.132, Code 9411 (1983). 

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, rating action will be taken.  
The reduction will be made effective the last day of the 
month in which a 60-day period from the date of notice to the 
payee expires.  The veteran will be notified and given 60 
days to present additional evidence.  38 C.F.R. § 3.105(e) 
(1983).  

Total disability ratings, when warranted by the severity of 
the condition, will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction will not be considered pending reexamination after 
a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) 
(1983).

The veteran had a 100 percent rating for PTSD from 1980 to 
1983, which is less than 5 years, and thus the provisions of 
38 C.F.R. § 3.344, regarding stabilization of ratings, do not 
apply.  38 C.F.R. § 3.344(c) (1983).  

The file shows that when the RO reduced the PTSD rating from 
100 percent to 70 percent in 1983, it complied with the 
provisions of 38 C.F.R. § 3.105(e) (1983) concerning notice 
to the veteran, giving him an opportunity to submit 
additional evidence, and the effective date for reduction. 

Having decided that the process required to reduce the 
veteran's PTSD rating in 1983 was correctly followed by the 
RO, the next question to be addressed is whether the evidence 
and other legal authority at the time supported the 
reduction. 

The evidence shows that the veteran was first diagnosed with 
a psychiatric disorder, an anxiety neurosis, during 
hospitalization in late 1979.  During a subsequent 
hospitalization in 1979-1980, the diagnosis was character 
disorder with associated suspected pathological lying, 
especially about Vietnam.  In late 1980, the veteran was 
diagnosed with PTSD.  Subsequent medical records, dated to 
1983, show various diagnoses, including service-connected 
PTSD and non-service-connected psychoses and a personality 
disorder. 

At a March 1983 VA psychiatric examination, the examiner 
noted that the veteran did not exhibit many of the symptoms 
commonly seen in PTSD, although the veteran claimed he had 
all possible PTSD symptoms. The examiner stated that he did 
not find a diagnosable mental disorder based on the current 
examination, and noted that this might be because the veteran 
was in remission on medication.  Further evaluation was 
recommended.  In March 1983, the chief of psychiatry at a 
VAMC concurred in the need for further evaluation in a 
hospital setting.

In May 1983, the veteran was hospitalized for further 
evaluation of any current psychiatric disorders; one doctor 
diagnosed manic depressive illness, presently in a hypermanic 
phase.  The examiner concluded that because of his mental 
condition, the veteran was totally disabled.  PTSD was not 
diagnosed, and the examiner noted that although the veteran 
did report some symptoms of this condition, the veteran's 
reliability was quite poor regarding symptoms and history.  
On another psychiatric examination during the May 1983 
admission, a different doctor diagnosed bipolar affective 
disorder, and PTSD with stable symptoms. The examiner opined 
that current psychosocial functioning was poor.  

In a June 1983 memorandum, the VAMC chief of psychiatry noted 
the recent examination findings and opined that, while there 
was not sufficient evidence to overturn the diagnosis of 
PTSD, there was also an independent clinical entity of a 
bipolar affective disorder.  

On review of all the evidence in July 1983, the RO reduced 
the PTSD rating from 100 percent to 70 percent, effective 
October 1, 1983.

Subsequently received medical records reflect diagnoses of a 
bipolar affective disorder, PTSD, and a personality disorder.  
The RO considered the additional evidence and the veteran's 
hearing testimony, and the rating reduction was confirmed.

With regard to 38 C.F.R. § 3.343(a) (1983), the Board notes 
that the veteran did not have just one examination but 
multiple examinations prior to the reduction of the total 
rating, and the collective evidence clearly demonstrates that 
by the time of the 1983 rating reduction there had been 
material improvement in the service-connected PTSD, and such 
improvement was attained under the ordinary conditions of 
life.  The veteran was not working or actively seeking work, 
but the evidence shows that this was due to non-service-
connected psychiatric and physical problems, rather than due 
to the service-connected PTSD.  

The medical evidence considered by the RO when it reduced the 
100 percent rating to 70 percent reflects that PTSD was not 
diagnosed at two 1983 psychiatric examinations.  At a third 
1983 psychiatric examination, both bipolar affective disorder 
and PTSD were diagnosed.  The numerous other medical records 
at the time of the 1983 rating reduction show that the non-
service-connected psychosis produced most of the veteran's 
psychiatric social and industrial impairment, compared to 
only minor impairment from the service-connected PTSD.  In 
fact, the evidence at the time of the reduction shows few 
symptoms of the service-connected PTSD which had become 
eclipsed by the severe non-service-connected psychosis.  The 
Board notes that the use of manifestations not resulting from 
service-connected disability may not be considered when 
rating the service-connected condition.  38 C.F.R. § 4.14 
(1983). 

On review of all the pertinent evidence, the Board finds that 
by the time of the 1983 rating reduction, the service-
connected PTSD had improved to a point where it did not even 
produce pronounced industrial impairment and serious social 
impairment, as required for a 70 percent rating under 
38 C.F.R. § 4.132, Code 9411 (1983).  The RO only reduced the 
PTSD rating one step, from 100 percent to 70 percent, under 
the prevailing policy that psychiatric ratings should be 
gradually reduced, although the evidence at the time would 
have otherwise supported an even greater reduction in the 
rating.  

In sum, the Board concludes that the veteran's PTSD had 
materially improved at the time of the RO's July 1983 
decision to reduce the rating, and the rating reduction from 
100 percent to 70 percent was proper.  The preponderance of 
the evidence is against the veteran's claim for restoration 
of the prior 100 percent rating; thus the benefit-of- the 
doubt doctrine is inapplicable, and the claim must be denied.  


ORDER

Restoration of a previous 100 percent rating for service-
connected PTSD, which was reduced to 70 percent by a July 
1983 RO decision, is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

